Citation Nr: 1501513	
Decision Date: 01/13/15    Archive Date: 01/20/15

DOCKET NO.  10-48 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a rating in excess of 10 percent for bilateral plantar fasciitis status post left Achilles lengthening.

3.  Entitlement to a rating in excess of 10 percent for right knee patellofemoral pain syndrome.

4.  Entitlement to a rating in excess of 10 percent for left knee patellofemoral pain syndrome.

5.  Entitlement to a total disability evaluation based on individual unemployability due to service connected disabilities (TDIU).




REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and T.W.


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from September 2001 to June 2005.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in July 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In November 2010 the RO granted a temporary total rating for service-connected bilateral plantar fasciitis status post left Achilles lengthening based on the need for convalescence after surgery for the period from May 6, 2009, to July 31, 2009.  The currently appealed 10 percent rating was resumed effective from August 1, 2009.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless appeals processing systems.  Accordingly, any future action regarding this case should take into consideration the existence of these electronic records.

The Veteran provided testimony at a November 2014 hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.

At his November 2014 Board hearing, the Veteran raised a claim for an increased rating for low back disability, to include consideration of associated neurological symptoms.  This issue is not currently within the Board's jurisdiction and is REFERRED to the Agency of Original Jurisdiction for appropriate action.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Regarding all claims on appeal, remand is required to obtain federal records.  See 38 U.S.C.A. § 5103A(a)-(c).  An October 2010 letter from the U.S. Office of Personnel Management (OPM) indicates that the Veteran had been granted a disability retirement.  Any related documents from OPM or the United States Postal Service should be sought.  

Regarding the increased evaluation claims, remand is required for current examinations.  The most recent VA examinations relevant to the claims on appeal were performed in 2009 and 2010.  At his November 2014 Board hearing, the Veteran indicated that the disabilities for which he appeals for higher ratings had worsened.  Accordingly, he should be provided new VA examinations. Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95.

Additionally, the AOJ should seek to obtain any additional relevant records of private or VA treatment.  See 38 U.S.C.A. § 5103A(a)-(c).

Because the Veteran's claim for a TDIU is inextricably intertwined with his claims for increased ratings, appellate adjudication of the claim for a TDIU will be remanded pending further development adjudication of the increased rating claims on appeal.  See Gurley v. Peake, 528 F.3d 1322 (Fed. Cir. 2008).

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

2.  Contact OPM and the United States Postal Office and obtain and associate with the claims file all records of treatment.  An October 2010 letter from OPM, received into the claims file in December 2010, indicates that as a result of recent Merit Systems Protection Board proceedings, his application for disability retirement had been approved.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

3.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

4.  After any additional records are associated with the claims file, provide the Veteran with an examination to determine the severity of the service-connected bilateral knee and foot disabilities.  The claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided. 
 
The Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should state this and provide a fully reasoned explanation.

The examiner must perform full range of motion studies of the bilateral knees and feet and comment on the functional limitations of the service-connected disabilities caused by pain, flare-ups of pain, weakness, fatigability, and incoordination.  To the extent feasible, any additional functional limitation should be expressed as limitation of motion of the affected joints.

With respect to the Veteran's knees the examiner must indicate whether there is any recurrent subluxation, dislocation to semilunar cartilage, pain, or locking or effusion into the joint, and whether there is any ligamentous instability.  

With respect to the Veteran's feet the examiner must indicate whether the weight bearing line is over or medial to the great toe with inward bowing of the tendo achillis, and whether there is pain or spasm on manipulation and use of the feet, and whether there is marked deformity (pronation, abduction, etc.), pain on manipulation and use, swelling on use and characteristic callosities.  If there is spasm on manipulation of the feet the examiner must indicate the severity of the spasm.

The examiner must also indicate the presence of any surgical scars in the area of the Veteran's service-connected left foot disability and the extent to which any such scars may be unstable, limit motion of the foot or be painful or tender to the touch.

5.  After any additional records are associated with the claims file, schedule the Veteran for a VA examination to determine the current severity of his PTSD.  The claims folder must be made available to the examiner for review in conjunction with the examination.  The examiner must provide accurate and fully descriptive assessments of all psychiatric symptoms.  The examiner must comment upon the presence or absence, and the frequency or severity of all symptoms due to PTSD, in accordance with the appropriate Disability Benefits Questionnaire.  The examiner must provide an opinion as to the effect of the Veteran's PTSD on his social and occupational functioning.  An explanation for all opinions expressed must be provided.  

6.  After any additional records are associated with the claims file and the above-directed examinations have been conducted and the reports associated with the claims file, obtain a social and industrial survey.  The examiner is requested to review the claims file, including the VA examinations and electronic VA treatment records, and to comment on the Veteran's day-to-day functioning and the degree of social and industrial impairment (work or work-like functioning) he experiences as a result of his service-connected disabilities, to specifically include his service-connected psychiatric, knee, and feet disabilities.  An explanation for all opinions expressed must be provided. 

7.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

8.  Review each examination report to ensure that it is in complete compliance with the directives of this remand.  If any report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

9.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

